SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to remand this case to the Court of Appeals for Veterans Claims for further proceedings in light of our decision in Jaquay v. Principi, 304 F.3d 1276 (2002). The Secretary states that Luther N. Durr does not oppose.
The Secretary notes that in this case the Court of Appeals for Veterans Claims relied in part on its previous decision in Jaquay. Because we subsequently reversed that court’s decision, the parties *885seek a remand so that the Court of Appeals for Veterans Claims can reconsider its decision in light of our decision.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
(2) The Secretary’s motion to remand is granted.